Earl Warren: Number 189, Milton Knapp versus Mitchell D. Schweitzer, Judge of the Court of General Sessions, and Frank S. Hogan. You might wait just a moment, Mr. Kurtpatrick, until they get seated. Mr. Kurtpatrick, you may proceed now.
Bernard H. Fitzpatrick: Fitzpatrick. If the Court please. We are seeking to review here a sentence of fine and imprisonment imposed upon a conviction for contempt in the Court of General Sessions of New York County. The Court of General Sessions is, of course, our major criminal court within the county and it has a pendent to it a grand jury. The petitioner, Knapp, is an employer in interstate commerce. Now, as the Court has had occasion to have cases under it, there is this Section 302 of the Taft-Hartley Act which makes it a crime for an employer to pay to any representative of a labor union any money if the enterprise is in an industry affecting commerce. There is no question that this enterprise was in commerce. The grand jury asked the petitioner a series of questions. I won't go through the series at this point, but I will say that they were directed to ascertaining whether Knapp had paid any money to one Goldberg, a labor organizer of his employees or one Goldstein, another official of the same union which contracted with his firm. Knapp declined to answer on the grounds that the answers might incriminate him, this of course, in the privacy of the grand jury, originally. And he persisted in his refusal and the grand jury granted him immunity under a New York State statute providing as many States do for the grant of immunity in cases involving extortion and the like. He still declined to answer, still asserting the ground and he was brought before the respondent, Judge Schweitzer, upon a motion to instruct him to answer. Now, at this face of the case, he was represented by counsel, and counsel interposed specifically the objection that his refusal to answer was grounded on the liability of implication under the Taft-Hartley Act. Notwithstanding that and over the objection of counsel to that effect, the witness was instructed to answer and ultimately, since he still persisted in his refusal, a motion was made to punish him for contempt. Upon the motion to punish for contempt, counsel again reiterated the objection, specifically that Section 302 of the Taft-Hartley Act was the matter involved, that under the New York State Constitution, of course, which is in longer in question before this Court, went under the Fifth Amendment of the Federal Constitution as applied through the Supremacy and through the Privileges and Immunities Clause of the Fourteenth Amendment, he was privileged to refuse to answer. That is in short, a very simple fact situation that we have to deal with here. He was found guilty and sentenced to imprisonment for 30 days and a fine of $250 was imposed on him. Now, the first point that I would like to deal with is the reality of the petitioner's peril that has been a constant question not raised by us but raised by our opponents all the way up. The questions which were asked of this petitioner appear on page 12 and 13 of the record. I'll quote some of them. “Now, who represented the union in these negotiations leading to a salary increase? Mr. Knapp - Do you know a man named Philip Goldberg? Mr. Knapp - Do you know whether Philip Goldberg is an official of Local 239, International Brotherhood of Teamsters? Mr. Knapp - On or about October 28th, 1955, did you give Philip Goldberg, a representative of Local 239, International Brotherhood of Teamsters the sum of $500? Mr. Knapp - I show you this check marked as an exhibit in the sum of $500 and ask you whether you recognize it. Mr. Knapp - On or about October 28th, 1955, did you go to the Public National Bank and Trust Company at 149th Street in Prospect Avenue and cashed this check, grand jury Exhibit No. 1, and received from the bank a sum of $500? Mr. Knapp - Do you know a man by the name of Samuel Goldstein? Isn't it a fact that Samuel Goldstein is an official of Local 239, International Brotherhood of Teamsters? Did you ever pay or give any sum of money to Samuel Goldstein?” Equipped with affirmative answers to those -- that series of questions any tyro of a district attorney in the federal service could draw an information under Section 302 of the Taft-Hartley Act.
Earl Warren: Mr. Fitzpatrick, was that -- was that a public offense in New York -- in the State of New York?
Bernard H. Fitzpatrick: Yes, there is such concomitant offense, if Your Honor will recall, we originally came up on appeal on a question of preemption. You dismissed the appeal and allowed us to raise it. So, there is no question that the grand jury from a purely state viewpoint have the right to inquire into these things. I've said -- I remark that the questions are such as to bear directly on the commission of a federal crime, not only on the commission of a federal crime, but on the commission of the crime by this witness. Now --
Speaker: When he asserted the privilege originally, did he specify the Taft-Hartley Act?
Bernard H. Fitzpatrick: He did, sir. That -- that is not in the privacy of the jury room. He is not represented by counsel at the point. At the first instance when he was represented by counsel, that was specified and it was reiterated on the motion to punish for contempt. Now, unlike some other cases which will be cited before the Court, there was no geographic remoteness here. This man was right within the geographic limits of the federal jurisdiction in which he could be convicted for the very crime inquired. You'll hear from me, perhaps, and from my one of adversaries, I'm certain of King of the Two Sicilies against Willcox where a geographic barrier existed where expedition proceedings would have been necessary to render the witness liable to the penalties of the Sicilian courts and where anyhow, the English court didn't know what the Sicilian law was. None of that is in this case. Here is the man before a court which is administering a law of the State of New York and he cites a federal statute which puts him in peril. That federal statute is as much domestic law within the State of New York as any law passed by its own legislature. And the District Attorney who is supposed to prosecute him by duty bound to prosecute him under the federal law is perhaps three blocks away. Nor is there any unusual process here. You'll hear from my adversaries, I believe, about Queen -- Queen against Boyes where an English -- in an English court a man who had been -- was a recipient of the Queen's pardon was made to testify despite his plea that the Queen's pardon could not override a possible parliamentary impeachment. Now, there was a use of a -- suggested use of a very dormant legal weapon. Here, we have a vivid, alive prosecutor set to use the law of the United States by the normal process of information and indictment. Not only that but under the holding in the Feldman case of this Court, the testimony that he would be compelled to give would be usable verbatim and we do not question the soundness of the Feldman case. As a matter of fact, were it not for the Feldman case, we would not be here. So that, the proximity of the peril is as great as any proximity that a man questioned in our Federal District Court on the same subject might be subjected. In that circumstance, we resorted to the Fifth Amendment. The substance of that, the part that we invoked of course reads, “No person shall be compelled in any criminal case to be a witness against himself.” Now, at the very minimum, that criminal case there means a federal criminal case, that is that the individual shall not be subjected in any federal criminal case to the compulsion of giving testimony against himself. That is his primary right. His primary right is not so much a right to refuse to testify as it is the right to protect himself from prosecution based upon compelled testimony. And we know that because in all the circumstances where his criminal liability is aborted, such as where an immunity statute is operative and he's given immunity, or where a pardon has taken away the criminal block, or where the statute of limitations has grown against a particular crime involved, and all those circumstances and several others, the privilege disappears. Now, the privilege to testify therefore is ancillary to that primary right and that primary right is a federal right. The right that we are asserting here is a right which is ancillary -- it's true whether it's ancillary to this man's right to protect himself from federal prosecution by declining to testify. That ancillary right, of course, extends beyond a person proceeded against, it extends to a witness. It extends to a person in civil proceedings called as a witness. It extends to a person before Congressional Committees and the Court has had many of them here in recent years. Committees where the function is purely inquisitorial, no thought of prosecution exists. The Committee of Congress or any similar legislative body does not have the power to indict or to initiate prosecution. Nevertheless, a witness is there entitled to assert that he need not testify where the circumstances might incriminate him. Now, we infer from that that the Fifth Amendment has created in the individual, a right and it is our assertion that no state may by affirmative action interfere with his exercise of that right. The right is exclusively addressed to the action -- possible action of a federal prosecutor, but it can, of course, be interfered with by the state authorities. They can put him on the stand, they can produce a line of testimony which can be used to his condemnation by the federal prosecutor and it can be used verbatim. Now, if that right follows him, not only into the civil courts, not only into administrative bodies, not only into the Halls of Congress itself, why does it stop at the state line has the respondent's contempt? The answer they give is that the Fifth Amendment is not binding on the states and as applied to testimonial matters, there is a two sovereignties doctrine, sometimes referred to as a dual sovereignty doctrine which renders the state so independent of the federal government that it need not respect the right here asserted. Now, it is true that Barron against Baltimore held that the Federal Bill of Rights as such was not applicable to the States. But that is not the position that we are contending here -- for here. We do not take the position here that the States must grant in the administration of their own domestic affairs, parallel protections. That is the framers of the Constitution have not in the Fifth -- the first 10 Amendments written a super constitution from the State, for the States which binds them in all their domestic affairs. All we are contending is the limited view that where a federal function is involved, the State has no right to interfere. From Barron against Baltimore, we take the argument to Crandall against Nevada. That was a case in which the tax -- a tax levied upon egress from Nevada, a passenger transit tax levied upon egress from Nevada was held void by this Court for the reason that it interfered with the privileges and immunities of citizens of the United States. It interfered with their right among other things to petition the Government, since in many cases to effectively petition the Government, you have to leave Nevada. In that sense, it has been held that the States are in the position where they can affirmatively interfere with the exercise of a federal right under the first 10 Amendments and it is our assertion that this -- this case now before the bar is just such a case. We offer some analogies which may not be too fanciful. We say that the position of the respondents here -- on the position of respondents here, they would have to maintain, that for instance, that the state could levy a tax on a demand for a federal jury trial in a civil case, a right which is protected by one of the first 10 Amendments. We'd say that the State would have the right to put a heavy tax on the furnishing of bail in a federal court as such. In other words, what we are contending for is that very limited functional application of the first 10 Amendments among them the Fifth, which merely holds that the State is powerless to interfere with the exercise by an individual of a right which hinges upon his relationship to the federal government and the right here hinges upon such a relationship. Now, let me speak for a moment on the so-called dual sovereignty doctrine. This dual sovereignty doctrine got its start in a rather side comment and over the dicta of the Court in Brown against Walker. I may say that we do not assail Brown against Walker, which has been recently reaffirmed by the Court, we accept it. But Brown against Walker was a case which was decided on the supremacy theory. The immunity statute which lay at the foundation of that case was held to bar State action.Wherefore, the plea of Brown on his habeas corpus had to be denied. However, the Court unfortunately made a reference there which I shall not now quote, to the distinctness of the sovereignties, the state and federal. Now, I might say that prior to Brown and Walker, the only decided case of a consequence was United States against Saline Bank and that was a bill of discovery in a federal District Court to which a special plea was put in to the effect that the answers to the bill of discovery would tend to incriminate the defendants under the law of Virginia, and that plea was sustained. In other words, the federal courts were not going about compelling answers to questions which would prove incriminating in the state jurisdictions. Of course, Brown against Walker was no departure from that. It recognized that an immunization by the federal government was sufficiently plenary to bar all the prosecution involved. Now, in the 1905 term, there were three cases decided, Hale against Henkel, Walman against Fagan, and Jack against Kansas. The heavy reliance of our adversaries is on Jack against Kansas. That was a case which came up from the Kansas courts and it grew out of an investigation by Kansas into infractions of the local antitrust laws, the sale of coal within a particular county in Kansas. This Court held that it had nothing before it which showed that any matter of interstate commerce was involved. Therefore, a plea of possible incrimination on the federal law would not operate as a bar to the Kansas questions. In other words, they held in substance that the record was not adequate to support the claim of federal incrimination because no question would be asked concerning interstate commerce. Of course, you might say that that was decided at a day when the separation between interstate and state -- and intrastate commerce was, perhaps, more marked than it is today. However, while this Court held to that effect, it again reiterated some of the dual sovereignty language which originated in Brown against Walker. But at the same term, Walman against Fagan was decided. That was a case where before a federal grand jury, a witness successfully pleaded that his answers would tend to incriminate him under the bucket shop laws of Ohio and its plea was sustained here. And hardly enough, one of the cases cited to sustain his plea was the very case that we've just mentioned, Jack against Kansas. Hale against Henkel, again, itself was decided on the basis of the Supremacy Clause. That related to the production of documents and while the key point was whether a corporation or whether an officer could plea the right of the corporation to avoid self-incrimination. Nonetheless, the subordinate point was that there might be incriminating matter on the State law. The Court, relying on Brown against Walker, decided that on a supremacy basis but again reiterated some of the dual sovereignty language and it made an error as to the English law. Let me advert to the English law for a minute. The leading case cited by the adversaries here is King of the Two Sicilies against Willcox. That was an English discovery proceeding brought for the ultimate recovery of some vessels which apparently had been taken in the course of the revolution by or on behalf of the defendants or they'd come to rest in the hands of the defendants. The defendants pleaded the possibility of incrimination under Sicilian law and the Vice-Chancellor did not honor their plea holding that Sicilian Law was too far away, holding that unless they voluntarily return to Sicily, they were not exposed, holding that in any event he didn't know what the English law, what the Sicilian law was and therefore, he couldn't be expected to sustain a plea on that basis. However, in United States against McCray, King of the Two Sicilies against Willcox was specifically overruled. Now, the McCray case grew out of our own Civil War. McCray was the English fiscal representative of the confederacy, and after the war claiming as successor of the confederacy, we brought a bill of discovery against McCray. McCray, in the English Court -- Court of Appeal, successfully pleaded incrimination under the laws of the United States so that the English -- the Hale against Henkel case starts the error as to the English law but believing that based on King of the Two Sicilies against Willcox. Now, that error is important because it appears again in the next federal -- in the next United States case decide, that is United States against Murdock. They repeat King of the Two Sicilies against Willcox and either never saw or they did see it, ignored the overruling United States against McCray. The Murdock case was a failure to furnish tax information to the Internal Revenue Department and a special plea was taken there to which a demurrer was had and this Court sustained in effect to demur. In other words, compelling Murdock to answer, although, his testimony would expose him to prosecution under the gambling laws of Illinois. Now, it refers -- the Murdock case refers to the Supremacy Clause. It says, “Investigations for federal purposes may not be prevented by matters depending upon State law, Constitution Article 6, Section 2.” But here it comes out with the dual sovereignty principle full blown. The principle established is that full and complete immunity against prosecution by the Government compelling the witness to answer is equivalent to the protection furnished by the rule against compulsory self-incrimination. Now, there you have the doctrine. The doctrine was followed in the Feldman case. Now, we do not quarrel with the result in the Feldman case. That was an instance in which in a judgment creditors proceeding in New York, facts were adduced showing the party guilty of mail fraud and they were used, as was his testimony, verbatim against him to convict him of mail fraud in a federal court. The New York court had elicited the testimony from him under an immunity statute. Feldman did not, so far as the record discloses, plead any involvement with federal law. In other words, he did not assert before the New York court any federal right. Now, if all that Feldman did, the Feldman case did was to hold that the State of New York cannot immunize against a federal crime, we would have no quarrel with it. But in the language of Feldman case, the dual sovereignties doctrine is picked up and reiterated much in the language that I have read to you from Murdock. As a matter of fact, Murdock is specifically cited. So, here we are with the last in the series of cases or the latest in the series of cases and we have a doctrine which started out by being dicta in cases properly decided. As a matter of fact, I said to my associate before I came in here. I'm not trying to get the Court really to overturn any decision. I'm get -- I'm here to get them to straighten out 50 years of loose talk. There is hardly any of the decisions in the whole line which cannot be supported on an adequate basis, usually, the basis of federal supremacy; that is that where testimony is compelled federally, the state court is obliged to accept the result of the federal immunization. Now, that was your holding in Adams against Maryland, of course, under specific statute preventing the use of evidence. The two sovereignties doctrine --
Hugo L. Black: What do you think of the Bohlman case?
Bernard H. Fitzpatrick: Bohlman? That we hold is a case in our favor, I cited it. That was the case where the bucket shop operator success --
William J. Brennan, Jr.: Ohio case, yes.
Bernard H. Fitzpatrick: The Ohio case. He successfully pleaded before a federal grand jury his involvement under the bucket shop laws of Ohio and that this Court sustained that plea. As Your Honor, thinking of the possible consequence of the Bohlman case as whether assuming that the federal court had made him answer, he could have successfully pleaded in the state court a privilege --
William J. Brennan, Jr.: (Inaudible)
Bernard H. Fitzpatrick: [Laughs] We get much comfort out of the language. But the problem of course is not simple, when you have the adverse of the problem that we -- that we have here. The only case which has reached this Court involving a claim of federal incrimination under State law is Jack against Kansas. And that, of course, is our main target. Not as I say in the sense that we are even attacking the holding because there was no adequate support for the federal claim in the record in that case. Here, our record, I think, supports our claim very much better than the -- that in Jack case. Now, let me say one other thing about this dual sovereignty doctrine. It appears to be an anomaly as well as a fallacy. That is to say no other field of our jurisprudence have we developed a dual sovereignty doctrine other than the double jeopardy cases and self-incrimination cases. And even in those cases, the dual sovereignty doctrine is applied only where the party stands naked and alone in his reliance on the Constitution where you have a statutory intervention such as you had in Adams against Maryland and the supremacy doctrine takes its place. So that in addition to which relates its foundation on the English law, in addition to its being the outgrowths of dicta in the cases with no actual decision and no necessity for decision, we have a situation where the dual sovereignty doctrine is an anomaly as well.
Felix Frankfurter: In that sense, Mr. Fitzpatrick that the McCray case will be referred to in the Feldman case.
Bernard H. Fitzpatrick: I did not hear the question, sir.
Felix Frankfurter: I say, perhaps, was saying that the McCray case was referred to in the Feldman (Inaudible).
Bernard H. Fitzpatrick: I don't think I said that. I know that it was referred.
Felix Frankfurter: I didn't say that you said that. I'm suggesting that -- it's in reply to your suggestion that all along, the United States' petition in this Court have rested on the disregard of the McCray case as addressing the two kingdoms.
Bernard H. Fitzpatrick: Well, I believe that you did -- Your Honor did cite the McCray case in Feldman. What I did point out was that up to the point where this doctrine emerged full blown in Murdock, there was an ignoring of the McCray case. Now, I don't quite remember your treatment of the McCray case so I (Voice Overlap) comment further.
Felix Frankfurter: All I say is that it's been ensured an awareness of its existence because it cited it.
Bernard H. Fitzpatrick: Yes, sir.
Felix Frankfurter: All right.
Bernard H. Fitzpatrick: Now, our contention is two-fold, that in the circumstances of the case at bar under the Supremacy Clause, the petitioner here has a right which is federal in character, which hinges upon its relationship to the federal government, which grows out of a federal relationship to a relationship of an employer and interstate commerce, and that no State can take his shield away from him.
Speaker: The adverse of it is that you would -- a State couldn't pass any immunity statute as in the area where there was a possible overlap with the federal field?
Bernard H. Fitzpatrick: I think, Your Honor, said that a little bit loosely. I think I agree with the idea basically. I think that State is powerless unless Congress consents to immunize against federal crime. But that would not necessarily render a state statute void. As a matter of fact, our adversaries here go on the assumption that we are attacking the New York State immunity statute. We have no quarrel with those statutes. We -- we're not even in a position -- we have no standing to attack them before this Court.
Felix Frankfurter: Not void, but inadequate.
Bernard H. Fitzpatrick: They are inadequate for the situation. They're simply ineffectual and hence, immaterial that they neither advances nor retard as in our pursuit of the federal right.
Felix Frankfurter: And when you say for the situation, you can't narrow it as you -- as you effectively enough of narrowing your argument to the fact that geographically, it took place in the City of New York rather than in Illinois County or etcetera, etcetera. Because if the claim is valid, I mean, if your contention is valid, then I should think it has to be recognized. I don't see how I want for the State recognizing it with the full reach of what would be an allowable frame of privilege in a federal court.
Bernard H. Fitzpatrick: I would think so, sir, but I was simply trying to answer the arguments based on the Willcox case. I think I've concluded unless there are other questions.
Earl Warren: Mr. Denzer.
Richard G. Denzer: May it please the Court. I don't believe that I will have any more time than to simply introduce my argument and declare what I believe the issues are in this case, but -- that is before the closing today's session. Unless certain very basic and very well settled principles which have been promulgated by this Court are to be suddenly overturned and entirely rejected. I respectfully submit that there should be no doubt whatsoever as to the outcome of this case. My argument here is very simple. Simple because the ground has been so thoroughly covered by numerous decisions of this Court handed down throughout the years. As I view this case, it seems to me that the Petitioner must establish two propositions and that if he fails on either of these, his -- failure to establish it, it would be fatal to his cause. I haven't quite understood his argument nor his ramifications because on the one hand, he seems to rely upon the Fifth Amendment completely and then he says that he knows it is not applicable to the States and realizes that it is not, but I have heard no mention of his reliance on the Fourteenth Amendment. But as I say, as I view this case, he must establish these two propositions. First of all, with the New York State immunity provision with which we're dealing here and its operation in this case, has violated his privilege against self-incrimination as that privilege principle is understood and construed under the Fifth Amendment. In other words, were this a federal case rather than a state case and where we're dealing here with a federal immunity statute instead of a state immunity statute, the contention would have to be the first contention of the petitioner that the Fifth Amendment was violated. But since the Fifth Amendment is not applicable to or controlling upon the States, the petitioner must -- go much farther than that. That is only his first step. He's relegated it seems to me, to the Fourteenth Amendment and possibly to the Privilege and Immunities Clause that are more likely to the Due Process Clause. In other words, he must establish not only that this would have been a violation of the Fifth Amendment, the privilege provision, if this were a federal case, but that, it's such a heinous and such a shocking violation, one that runs splash against -- up against all our concepts of American justice and liberty, that it is a violation of the Due Process Clause also. Now, on that first step which he, if I'm correct, must take and must successfully take, I do not believe that he can succeed in establishing any violation of the privilege against self-incrimination within the meaning of the decisions. Examining these immunity provisions, it should be remembered that a state in return for the withdrawal of the privilege and compelling a witness to appear and testify, grants all the protection and immunity that it possibly can. It has in mind the admonition of Counselman against Hitchcock where the immunity granted must be as broad as the privilege destroyed. And by all of the immunity and protection that it can, we mean necessarily, immunity from prosecution within the borders and jurisdiction of a state itself because as the Court well know as I'm sure, no state can grant protection beyond that either on another state or in the federal jurisdiction. We cannot control the procedure and the rules of evidence in the federal jurisdiction. Now, as the Court is also well aware, I'm sure, the situation is somewhat different in the federal courts, that is, in connection with federal immunity and the federal jurisdiction with respect to federal immunity provisions. Because of the Federal Supremacy Clause, the Congress may enact federal immunity provisions which extend protection not only within the federal courts themselves that has immunity and protection from criminal prosecution in the federal courts, but also protection from the use of such evidence in any criminal prosecutions which might result in a state court. So, there is a difference there only to the Federal Supremacy Clause. Now, these federal decisions are interesting here not because they hit our factual situation right on the nose, but because they bring squarely into play the Fifth Amendment to the federal constitution. Remembering that, that is not applicable here, if we can examine the situation more minutely by first observing these federal decisions dealing with federal immunity provisions. And of course, I refer to Brown against Walker and Hale against Henkel in the main. I don't think the Brown case has been accurately presented here. I don't think that the issue decided or the declarations of that case so far as they're pertinent here have been accurately -- accurately stated. And both the Brown case and Hale against Henkel, it was claimed that the federal immunity provision in question was inadequate because it did not extend protection to the States. In Brown against Walker, this Court said that that was not so that the particular statute there did extend the protection to the States beyond the federal jurisdiction. But that is not the important aspect of that face of the case, in both Brown against Walker and Hale against Henkel, the Court said this but assuming that that's not so, and assuming that the immunity is just as limited as claimed by the assailant of the statute in that case. Assumed it's confined with the federal jurisdiction, still, we find no unconstitutionality in the statute. We -- we find no violation of the Fifth Amendment.We find no violation of the privilege against self-incrimination. And there as I say, those two cases whether you call it dicta or a plot holding to that effect, it seems to me is not important because of the squarely -- the hold -- the declaration on that point is very direct and square, and those two decisions have been followed on that score during -- by this Court, during many subsequent opinions and decisions. The reasoning behind the Brown and Hale cases in that respect is as it's been pointed out, two-fold. First of all, we have what Mr. Fitzpatrick has termed, the dual sovereignty doctrine, and that is merely to the effect that when we view an immunity statute of this nature in view of its operation, we must regard a state and a federal jurisdiction as two separate and distinct sovereignties, that an immunity and protection becomes sufficient under those circumstances -- I see that my time is up.
Earl Warren: We'll recess now, Mr. Denzer.